Exhibit 10.1
 
NOTE PURCHASE AGREEMENT
 
This NOTE PURCHASE AGREEMENT (this “ Agreement ”) is dated as of February 8,
2010 by and among MEDPRO SAFETY PRODUCTS, INC., a Nevada corporation (the
“Company”), and Vision Opportunity Master Fund, Ltd. with its principal offices
at 20 West 55th Street, 5th floor New York, NY 10019 (the “ Purchaser ”).
 
NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
ARTICLE I
 
Purchase and Sale of Note
 
Section 1.1             Purchase and Sale of Note. Upon the following terms and
conditions, (a) the Company (the “ Issuer ”) shall issue and sell to the
Purchaser and the Purchaser shall purchase from the Company, subject to the
representations, warranties, and covenants, a 6% promissory note (the “ Note ”)
in the principal amount of five hundred thousand ($500,000.00) on the date of
this Agreement (the “Closing ”).  The Note shall be substantially in the form
attached hereto as Exhibit A.  The Company and the Purchaser are executing and
delivering this Agreement in accordance with and in reliance upon the exemption
from securities registration afforded by Section 4(2) of the Securities Act.
 
Section 1.2             Purchase Price and Closing. The purchase price shall be
the principal amount of the Note (the “ Purchase Price ”) and the Closing shall
take place at the offices of  Vision Opportunity Master Fund, Ltd., 20 West 55th
 Street, 5th  Floor, New York, New York 10019, at 10:00 am New York time on the
date of this Agreement.  Subject to the terms and conditions of this Agreement,
at Closing the Company shall deliver or cause to be delivered to each Purchaser
(x) its Notes for the principal amount set forth above and (y) any other
documents required to be delivered pursuant to this Agreement. At Closing, the
Purchaser shall cause the applicable Purchase Price to be delivered by wire
transfer to the Company.
 
ARTICLE II
 
Representations and Warranties
 
Section 2.1             Representations and Warranties of the Company.  The
Issuer hereby represents and warrants to the Purchaser, as of the date hereof
and as of the Closing Date (except as set forth on the Schedule of Exceptions
attached hereto with each numbered Schedule corresponding to the section number
herein), as follows (unless otherwise specifically stated herein this Section
2.1 to the contrary, all references to the Company shall be deemed to refer
collectively to the Issuer):
 
(a)           Organization, Good Standing and Power. The Company is a
corporation duly incorporated, validly existing and in good standing under the
laws of the State of Nevada and has the requisite corporate power to own, lease
and operate its properties and assets and to conduct its business as it is now
being conducted. Except as set forth on Schedule 2.1(a) , each of the Company
and each such Subsidiary is duly qualified as a foreign corporation to do
business and is in good standing in every jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary except for any jurisdiction(s) (alone or in the aggregate) in which
the failure to be so qualified will not have a Material Adverse Effect on the
Company’s financial condition.
 

--------------------------------------------------------------------------------


 
(b)           Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and perform this Agreement
(collectively, the “ Transaction Documents ”) and to issue and sell the Notes in
accordance with the terms hereof. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby have been duly and validly
authorized by all necessary corporate action, and except as set forth
on Schedule 2.1(b) , no further consent or authorization of the Company or its
board of directors or stockholders is required. This Agreement has been duly
executed and delivered by the Company. The other Transaction Documents will have
been duly executed and delivered by the Company at the Closing. Each of the
Transaction Documents constitutes, or shall constitute when executed and
delivered, a valid and binding obligation of the Company enforceable against the
Company in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation, conservatorship, receivership or similar laws relating to, or
affecting generally the enforcement of, creditor’s rights and remedies or by
other equitable principles of general application.
 
(c)           Issuance of Notes. The Notes to be issued at the Closing have been
duly authorized by all necessary corporate action and when paid for or issued in
accordance with the terms hereof, the Notes shall be validly issued and
outstanding, free and clear of all liens, encumbrances and rights of refusal of
any kind.
 
(d) Commission Documents, Financial Statements. Except as indicated on Schedule
2.1(c) , since December 28, 2007, the Company has timely filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the Commission pursuant to the reporting requirements of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), including material filed pursuant
to Section 13(a) or 15(d) of the Exchange Act (all of the foregoing including
filings incorporated by reference therein being referred to herein as the
“Commission Documents”). At the times of their respective filings, the Company
has complied in all material respects with the requirements of the Exchange Act
and the rules and regulations of the Commission promulgated thereunder and other
federal, state and local laws, rules and regulations applicable to such
documents, and, as of their respective dates, none of the Commission Documents
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the Commission
Documents comply as to form in all material respects with applicable accounting
requirements and the published rules and regulations of the Commission or other
applicable rules and regulations with respect thereto. Such financial statements
have been prepared in accordance with United States generally accepted
accounting principles (“GAAP”) applied on a consistent basis during the periods
involved (except (i) as may be otherwise indicated in such financial statements
or the notes thereto or (ii) in the case of unaudited interim statements, to the
extent they may not include footnotes), and fairly present in all material
respects the financial position of the Company and its subsidiaries as of the
dates thereof and the results of operations and cash flows for the periods then
ended (subject, in the case of unaudited statements, to normal year-end audit
adjustments).
 
 (e)           No Undisclosed Events or Circumstances. No material event or
circumstance has occurred or exists with respect to the Company or its
Subsidiaries or their respective businesses, properties, prospects, operations
or financial condition, which, under applicable law, rule or regulation,
requires public disclosure or announcement by the Company but which has not been
so publicly announced or disclosed.
 
ARTICLE III
 
Covenants
 
The Company covenants with each of the Purchasers as follows, which covenants
are for the benefit of each Purchaser and its permitted assignees (as defined
herein):
 

--------------------------------------------------------------------------------


 
Section 3.1             Securities Compliance. The Company shall take all
necessary action and proceedings as may be required and permitted by applicable
law, rule and regulation, for the legal and valid issuance of the Notes to the
Purchasers or subsequent holders.
 
Section 3.2             Board of Directors. Within ten (10) days following
receipt of a written request from the Purchaser, the Company shall expand its
Board of Directors by one (1) seat and ensure that one (1) representative of the
Purchaser be appointed for such seat on the Board of Directors of the Company.
 
Section 3.3             Disposition of Assets. So long as any Notes remain
outstanding, neither the Company nor any Subsidiary shall sell, transfer or
otherwise dispose of any of its properties, assets and rights including, without
limitation, its software and intellectual property, to any person except for (A)
sales to customers in the ordinary course of business; or (B) with the prior
written consent of the Purchaser.
 
Section 3.4             Increase in Liabilities. Unless the Company obtains
written consent of the Purchaser, the Company shall not guarantee, create or
permit to exist any Indebtedness or Contingent Obligations other than Permitted
Indebtedness, until the Note and the interest thereon has been repaid in their
entirety.
 
Section 3.5             Affiliate and Related Party Transactions. Any
transactions, including but not limited to loans, leases, agreements, contracts,
royalty agreements, management or compensation contracts or arrangements or
other continuing transactions between (a) the Company or any subsidiary on the
one hand, and (b) on the other hand, any officer, employee, consultant or
director of the Company, or any of its subsidiaries, or any person owning any
capital stock of the Company or any subsidiary or any member of the immediate
family of such officer, employee, consultant, director or stockholder or any
corporation or other entity controlled by such officer, employee, consultant,
director or stockholder, or a member of the immediate family of such officer,
employee, consultant, director or stockholder shall require the consent of the
Purchaser.  Purchaser acknowledges and agrees that this section shall not apply
to currently ongoing arrangements between the Company and related parties, which
have been previously disclosed to Purchaser, such as with respect to air
transportation.
 
ARTICLE IV
 
Conditions
 
Section 4.1             Conditions Precedent to the Obligation of the Company to
Sell the Notes. The obligation hereunder of the Company to issue and sell the
Notes to the Purchasers at the Closing is subject to the satisfaction or waiver,
at or before the Closing, of each of the conditions set forth below. These
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion.
 
(a)           Performance by the Purchasers. Each Purchaser shall have
performed, satisfied and complied in all respects with all covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by such Purchaser at or prior to the Closing.
 
(b)           Delivery of Purchase Price. The Purchase Price for the Notes to be
issued at the Closing has been delivered to the Company.
 
(c)           Delivery of Transaction Documents. The Transaction Documents have
been duly executed and delivered by the Purchasers to the Company.
 
Section 4.2             Conditions Precedent to the Obligation of the Purchasers
to Purchase the Notes. The obligation hereunder of each Purchaser to acquire and
pay for the Notes is subject to the satisfaction or waiver, at or before the
Closing, of each of the conditions set forth below. These conditions are for
each Purchaser’s sole benefit and may be waived by such Purchaser at any time in
its sole discretion.
 

--------------------------------------------------------------------------------


 
(a)           Accuracy of the Company ’ s  Representations and warranties. Each
of the representations and warranties of the Company in this Agreement shall be
true and correct in all respects as of the date when made and as of the Closing
Date, except for representations and warranties that are expressly made as of a
particular date, which shall be true and correct in all respects as of such
date.
 
(b)           Performance by the Company. The Company shall have performed,
satisfied and complied in all respects with all covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by the Company at or prior to the Closing.
 
(c)           Notes. The Company shall have executed and delivered to the
Purchasers the certificates (in such denominations as such Purchaser shall
request) for the Notes being acquired by such Purchaser at the Closing (in such
denominations as such Purchaser shall request).
 
(d)           Material Adverse Effect. No Material Adverse Effect shall have
occurred at or before the Closing Date.
 
ARTICLE V
 
Indemnification
 
Section 5.1             General Indemnity. The Company agrees to indemnify and
hold harmless the Purchasers (and their respective directors, officers,
managers, partners, members, shareholders, affiliates, agents, attorneys,
successors and assigns) from and against any and all losses, liabilities,
deficiencies, costs, damages and expenses (including, without limitation,
reasonable attorneys’ fees, charges and disbursements) incurred by the
Purchasers as a result of any inaccuracy in or breach of the representations,
warranties or covenants made by the Company herein.
 
Section 5.2             Indemnification Procedure. Any party entitled to
indemnification under this Article V (an “ indemnified party ”) will give
written notice to the indemnifying party of any matters giving rise to a claim
for indemnification; provided that the failure of any party entitled to
indemnification hereunder to give notice as provided herein shall not relieve
the indemnifying party of its obligations under this Article V except to the
extent that the indemnifying party is actually prejudiced by such failure to
give notice. In case any action, proceeding or claim is brought against an
indemnified party in respect of which indemnification is sought hereunder, the
indemnifying party shall be entitled to participate in and, unless in the
reasonable judgment of the indemnified party a conflict of interest between it
and the indemnifying party may exist with respect of such action, proceeding or
claim, to assume the defense thereof with counsel reasonably satisfactory to the
indemnified party. In the event that the indemnifying party advises an
indemnified party that it will contest such a claim for indemnification
hereunder, or fails, within thirty (30) days of receipt of any indemnification
notice to notify, in writing, such person of its election to defend, settle or
compromise, at its sole cost and expense, any action, proceeding or claim (or
discontinues its defense at any time after it commences such defense), then the
indemnified party may, at its option, defend, settle or otherwise compromise or
pay such action or claim. In any event, unless and until the indemnifying party
elects in writing to assume and does so assume the defense of any such claim,
proceeding or action, the indemnified party’s costs and expenses arising out of
the defense, settlement or compromise of any such action, claim or proceeding
shall be losses subject to indemnification hereunder. The indemnified party
shall cooperate fully with the indemnifying party in connection with any
negotiation or defense of any such action or claim by the indemnifying party and
shall furnish to the indemnifying party all information reasonably available to
the indemnified party which relates to such action or claim. The indemnifying
party shall keep the indemnified party fully apprised at all times as to the
status of the defense or any settlement negotiations with respect thereto. If
the indemnifying party elects to defend any such action or claim, then the
indemnified party shall be entitled to participate in such defense with counsel
of its choice at its sole cost and expense. The indemnifying party shall not be
liable for any settlement of any action, claim or proceeding effected without
its prior written consent. Notwithstanding anything in this Article V to the
contrary, the indemnifying party shall not, without the indemnified party’s
prior written consent, settle or compromise any claim or consent to entry of any
judgment in respect thereof which imposes any future obligation on the
indemnified party or which does not include, as an unconditional term thereof,
the giving by the claimant or the plaintiff to the indemnified party of a
release from all liability in respect of such claim. The indemnification
required by this Article V shall be made by periodic payments of the amount
thereof during the course of investigation or defense, as and when bills are
received or expense, loss, damage or liability is incurred, so long as the
indemnified party irrevocably agrees to refund such moneys if it is ultimately
determined by a court of competent jurisdiction that such party was not entitled
to indemnification. The indemnity agreements contained herein shall be in
addition to (a) any cause of action or similar rights of the indemnified party
against the indemnifying party or others, and (b) any liabilities the
indemnifying party may be subject to pursuant to the law.
 

--------------------------------------------------------------------------------


 
ARTICLE VI
 
Miscellaneous
 
Section 6.1             Specific Enforcement. The Company and the Purchasers
acknowledge and agree that irreparable damage would occur in the event that any
of the provisions of this Agreement or the other Transaction Documents were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent or cure breaches of the provisions of this Agreement and
to enforce specifically the terms and provisions hereof or thereof, this being
in addition to any other remedy to which any of them may be entitled by law or
equity.
 
Section 6.2             Entire Agreement; Amendment. This Agreement and the
Transaction Documents contains the entire understanding and agreement of the
parties with respect to the matters covered hereby and, except as specifically
set forth herein or in the Transaction Documents, neither the Company nor any of
the Purchasers makes any representations, warranty, covenant or undertaking with
respect to such matters and they supersede all prior understandings and
agreements with respect to said subject matter, all of which are merged herein.
No provision of this Agreement may be waived or amended other than by a written
instrument signed by the Company and Purchaser, and no provision hereof may be
waived other than by an a written instrument signed by the party against whom
enforcement of any such amendment or waiver is sought. No such amendment shall
be effective to the extent that it applies to less than all of the holders of
the Notes then outstanding. No consideration shall be offered or paid to any
person to amend or consent to a waiver or modification of any provision of any
of the Transaction Documents unless the same consideration is also offerer to
all of the parties to the Transaction Documents or holders of the Notes, as the
case may be.
 
Section 6.3              Notices. Any notice, demand, request, waiver or other
communication required or permitted to be given hereunder shall be in writing
and shall be effective (a) upon hand delivery or facsimile at the address or
number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received) or (b) on the second business day
following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur. The addresses for such communications shall be:
 
If to the Company:
MedPro Safety Products, Inc.
817 Winchester Road, Suite 200
Lexington, Kentucky 40505
Attention: Chief Executive Officer
Tel. No.: 859-225-5375
Fax No.: 859-225-5347

 

--------------------------------------------------------------------------------


 
with copies to:
Frost Brown Todd LLC
250 W. Main Street, Suite 2800 |
Lexington, KY 40507-1749
Tel. No.: 859.244.7517
Fax  No.  859.231.0011
Attn:  Paul E. Sullivan
   
If to any Purchaser:
At the address of such Purchaser set forth above
 
Attn: Carl Kleidman
 
Cc: Antti Uusiheimala

 
 Any party hereto may from time to time change its address for notices by giving
at least ten (10) days written notice of such changed address to the other
parties hereto.
 
Section 6.4             Waivers. No waiver by either party of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any other
provisions, condition or requirement hereof, nor shall any delay or omission of
any party to exercise any right hereunder in any manner impair the exercise of
any such right accruing to it thereafter.
 
Section 6.5             Headings. The article, section and subsection headings
in this Agreement are for convenience only and shall not constitute a part of
this Agreement for any other purpose and shall not be deemed to limit or affect
any of the provisions hereof.
 
Section 6.6             Successors and Assigns. This Agreement shall be binding
upon and inure to the benefit of the parties and their successors and assigns.
 
Section 6.7             Governing Law; Consent to Jurisdiction. The parties
acknowledge and agree that any claim, controversy, dispute or action relating in
any way to this agreement or the subject matter of this agreement shall be
governed solely by the laws of the State of New York, without regard to any
conflict of laws doctrines.  The parties irrevocably consent to being served
with legal process issued from the state and federal courts located in New York
and irrevocably consent to the exclusive personal jurisdiction of the federal
and state courts situated in the State of New York.  The parties irrevocably
waive any objections to the personal jurisdiction of these courts.  Said courts
shall have sole and exclusive jurisdiction over any and all claims,
controversies, disputes and actions which in any way relate to this agreement or
the subject matter of this agreement.  The parties also irrevocably waive any
objections that these courts constitute an oppressive, unfair, or inconvenient
forum and agree not to seek to change venue on these grounds or any other
grounds. The parties hereby agree that the prevailing party in any suit, action
or proceeding arising out of or relating to this Agreement, shall be entitled to
reimbursement for reasonable legal fees from the non-prevailing party. The
parties hereby waive all rights to a trial by jury. Nothing in
this Section 7.9 shall affect or limit any right to serve process in any other
manner permitted by law.
 
Section 6.8             Survival. The representations and warranties of the
Company and the Purchasers shall survive the execution and delivery hereof and
the Closing hereunder.
 
Section 6.9             Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
Agreement, and shall become effective when counterparts have been signed by each
party and delivered to the other parties hereto, it being understood that all
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile or electronic mail transmission, such signature shall
create a valid binding obligation of the party executing (or on whose behalf
such signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.
 

--------------------------------------------------------------------------------


 
Section 6.10           Publicity. The Company agrees that it will not disclose,
and will not include in any public announcement, the name of the Purchasers
without the consent of the Purchasers unless and until such disclosure is
required by law or applicable regulation, and then only to the extent of such
requirement.
 
Section 6.11           Severability. The provisions of this Agreement and the
Transaction Documents are severable and, in the event that any court of
competent jurisdiction shall determine that any one or more of the provisions or
part of the provisions contained in this Agreement or the Transaction Documents
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision or part of a provision of this Agreement or the Transaction
Documents and such provision shall be reformed and construed as if such invalid
or illegal or unenforceable provision, or part of such provision, had never been
contained herein, so that such provisions would be valid, legal and enforceable
to the maximum extent possible.
 
Section 6.12           Further Assurances. From and after the date of this
Agreement, upon the request of any Purchaser or the Company, each of the Company
and the Purchasers shall execute and deliver such instrument, documents and
other writings as may be reasonably necessary or desirable to confirm and carry
out and to effectuate fully the intent and purposes of this Agreement, the
Notes, and any other Transaction Documents.
 
Section 6.13           Definitions:
 
“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, agreement or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto
 
“Indebtedness” shall mean (a) any liabilities for borrowed money or amounts
owed, whether individually or in aggregate, in excess of $100,000 (other than
trade accounts payable incurred in the ordinary course of business), and (b) all
guaranties (including but not limited to security interests), endorsements and
other Contingent Obligations (as defined below) in respect of Indebtedness of
others, whether or not the same are or should be reflected in the Company’s
balance sheet (or the notes thereto), except guaranties by endorsement of
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of business.
 
“Material Adverse Effect” means any material adverse effect on the business,
operations, properties, prospects or financial condition of the Company and its
subsidiaries, taken as a whole, and/or any condition, circumstance, or situation
that would prohibit or otherwise impair the ability of the Company to perform
any of its obligations under this Agreement in any material respect; provided,
 however, that any adverse effect that that is caused primarily by conditions
generally affecting the U.S. economy shall be deemed not to be a Material
Adverse Effect.
 
“Obligations” shall mean all advances, liabilities and obligations for the
payment of monetary amounts owing by Company to the Purchasers arising under
this Agreement or the Transaction Documents including without limitation all
fees, charges, claims, expenses, attorneys’ fees and any other sum chargeable to
the Company under this Agreement or the Transaction Documents.
 

--------------------------------------------------------------------------------


 
“Permitted Indebtedness” shall mean (a) the Company’s indebtedness as of the
date of this Agreement and Obligations; (b) indebtedness to trade creditors
incurred in the ordinary course of business; (c) indebtedness secured by
Permitted Liens; (d) extensions, refinancings, modifications, amendments and
restatements of any items of Permitted Indebtedness (a) through (c) above,
provided that, without the express consent of the Purchaser, the principal
amount thereof is not increased, the security interest (if applicable) is not
expanded and the terms thereof are generally not modified to materially increase
the liabilities of the Company or its Subsidiaries; and (e) any additional
indebtedness with Purchaser’s prior written approval. Notwithstanding anything
above, the Company shall have the right to replace the term loans from the Fifth
Third by means of additional debt financing.
 
“Permitted Liens” are: (a) liens existing on the date of this Agreement or
arising under this Agreement; (b) liens for taxes, fees, assessments or other
government charges or levies, either not delinquent or being contested in good
faith and for which Borrower maintains adequate reserves on its books; (c)
purchase money liens (i) on equipment acquired or held by the Company or its
Subsidiaries incurred for financing the acquisition of the equipment, or (ii)
existing on equipment when acquired, if the lien is confined to such equipment
and the proceeds of the equipment; (d) liens incurred in the extension, renewal
or refinancing of the indebtedness secured by liens described in (a) through
(d), but any extension, renewal or replacement lien must be limited to the
property encumbered by the existing lien and the principal amount of the
indebtedness may not increase.
 
“Subsidiary” shall mean any corporation or other entity of which at least a
majority of the securities or other ownership interest having ordinary voting
power (absolutely or contingently) for the election of directors or other
persons performing similar functions are at the time owned directly or
indirectly by the Company and/or any of its other Subsidiaries. All of the
outstanding shares of capital stock of each Subsidiary have been duly authorized
and validly issued, and are fully paid and nonassessable. There are no
outstanding preemptive, conversion or other rights, options, warrant or
agreements granted or issued by or binding upon any Subsidiary for the purchase
or acquisition of any shares of capital stock of any Subsidiary or any other
securities convertible into, exchangeable for or evidencing the rights to
subscribe for any shares of such capital stock. Neither the Company nor any
Subsidiary is subject to any obligation (contingent or otherwise) to repurchase
or otherwise acquire or retire any shares of the capital stock of any Subsidiary
or any convertible securities, rights, warrant or options of the type described
in the preceding sentence. Neither the Company nor any Subsidiary is party to,
nor has any knowledge of, any agreement restricting the voting or transfer of
any shares of the capital stock of any Subsidiary.
 
[ remainder of page intentionally left blank ]
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officer as of the date first above
written.


MEDPRO SAFETY PRODUCTS, INC.
   
By:   
  /s/ W. Craig Turner
 
Name:  W. Craig Turner
 
Title:  Chairman and CEO
   
VISION OPPORTUNITY MASTER FUND, LTD .
   
By:
   /s/ Adam Benowitz
 
Name:  Adam Benowitz
 
Title:    Director

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
to the
NOTE PURCHASE AGREEMENT FOR
MEDPRO SAFETY PRODUCTS, INC.


FORM OF NOTE
 
 
 

--------------------------------------------------------------------------------

 


THIS NOTE AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ ACT ”), OR APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD,
TRANSFERRED, OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR
RECEIPT BY THE COMPANY OF A WRITTEN OPINION OF COUNSEL IN FORM, SUBSTANCE AND
SCOPE REASONABLY SATISFACTORY TO THE COMPANY THAT THIS NOTE MAY BE SOLD,
TRANSFERRED,  OR OTHERWISE DISPOSED OF, UNDER AN EXEMPTION FROM REGISTRATION
UNDER THE ACT AND SUCH STATE SECURITIES LAWS.


MEDPRO SAFETY PRODUCTS, INC.


6% Promissory Note


Date: February 8, 2010


$500,000.00


For value received, MEDPRO SAFETY PRODUCTS, INC.., a Nevada corporation (the
“ Company ” or the “ Maker ”), hereby promises to pay to the order of Vision
Opportunity Master Fund, Ltd. (together with its successors, representatives,
and permitted assigns, the “ Holder ”), in accordance with the terms hereinafter
provided, the principal amount of FIVE HUNDRED THOUSAND ($500,000.00) dollars,
together with interest thereon.  The Maker is issuing this note (the “ Note ”)
to the Holder pursuant to the Purchase Agreement (as defined in Section
1.1 hereof).
 
All payments under or pursuant to this Note shall be made in United States
Dollars in immediately available funds to the Holder at the address of the
Holder as set forth in the Purchase Agreement or at such other place as the
Holder may designate from time to time in writing to the Maker or by wire
transfer of funds to the Holder’s account, instructions for which are attached
hereto as Exhibit A . The outstanding principal balance and all accrued Interest
(as defined herein) of this Note shall be due and payable on March 31, 2010 (the
“ Maturity Date ”) or at such earlier time as provided herein.
 
ARTICLE I
 
Section 1.1       Purchase Agreement .  This Note has been executed and
delivered pursuant to the Note Purchase Agreement dated as of February 8, 2010
(the “Purchase Agreement ”) by and among the Maker and the
Purchaser.  Capitalized terms used and not otherwise defined herein shall have
the meanings set forth for such terms in the Purchase Agreement.


Section 1.2       Interest .  Beginning on the issuance date of this Note (the
“ Issuance Date ”), the outstanding principal balance of this Note shall bear
interest (“ Interest ”), at a rate per annum equal to six percent (6%), so long
as any principal amount evidenced by this Note remains outstanding. Interest
shall be payable in cash, on the Maturity Date.  Interest shall be computed on
the basis of a 360-day year of twelve (12) 30-day months and shall accrue
commencing on the Issuance Date.  Furthermore, upon the occurrence of an Event
of Default (as defined in Section 2.1 hereof), then to the extent permitted by
law, the Maker will pay Interest in cash to the Holder, payable on demand, on
the outstanding principal balance of this Note from the date of the Event of
Default through the date of payment at a new rate of the lesser of twelve
percent (12%) and the maximum applicable legal rate per annum (the “ Default
Rate ”).
 
Section 1.3       Payment on Non-Business Days .  Whenever any payment to be
made shall be due on a Saturday, Sunday or a public holiday under the laws of
the State of New York, such payment may be due on the next succeeding business
day and such next succeeding day shall be included in the calculation of the
amount of accrued Interest payable on such date.
 

--------------------------------------------------------------------------------


 
Section 1.4       Transfer .  This Note may be transferred or sold, subject to
the provisions of Section 4.8 of this Note, or pledged, hypothecated or
otherwise granted as security by the Holder.
 
Section 1.5       Replacement .  Upon receipt of a duly executed and notarized
written statement from the Holder with respect to the loss, theft or destruction
of this Note (or any replacement hereof) and a standard indemnity reasonably
satisfactory to the Maker, or, in the case of a mutilation of this Note, upon
surrender and cancellation of such Note, the Maker shall issue a new Note, of
like tenor and amount, in lieu of such lost, stolen, destroyed or mutilated
Note. 
 
ARTICLE II
 
EVENTS OF DEFAULT;  REMEDIES
 
Section 2.1       Events of Default .  The occurrence of any of the following
events shall be an “ Event of Default ” under this Note:
 
(a)           the Maker shall fail to make any principal or Interest payments
due under this Note on the date such payments are due and such default is not
fully cured within ten (10) business days after the occurrence thereof; or


(b)           the suspension from listing, without subsequent listing on any one
of, or the failure of the Common Stock to be listed or quoted on at least one of
the OTC Bulletin Board, the American Stock Exchange, the NASDAQ Global Market,
the NASDAQ Capital Market or The New York Stock Exchange, Inc. for a period of
ten (10) consecutive Trading Days; or


(c)           default shall be made in the performance or observance of (i) any
covenant, condition or agreement contained in this Note and such default is not
fully cured within ten (10) business days after the Holder delivers written
notice to the Maker of the occurrence thereof or (ii) any covenant, condition or
agreement contained in the Purchase Agreement, the Other Notes, the Warrants or
any other Transaction Document which is not covered by any other provisions of
this Section 2.1 and such default is not fully cured within ten (10) business
days after the Holder delivers written notice to the Maker of the occurrence
thereof;  or


(d)           any material representation or warranty made by the Maker herein
or in the Purchase Agreement, the Other Notes, the Warrants or any other
Transaction Document shall prove to have been false or incorrect or breached in
a material respect on the date as of which made and the Holder delivers written
notice to the Maker of the occurrence thereof; or 


(e)           the occurrence of an event of default under any other Transaction
Document.
 
Section 2.2       Remedies Upon An Event of Default .  If an Event of Default
shall have occurred and shall be continuing, the Holder of this Note may at any
time declare the entire unpaid principal balance of this Note, together with all
Interest accrued hereon, due and payable, and thereupon, the same shall be
accelerated and so due and payable, without presentment, demand, protest, or
notice, all of which are hereby expressly unconditionally and irrevocably waived
by the Maker.  No course of delay on the part of the Holder shall operate as a
waiver thereof or otherwise prejudice the right of the Holder.  No remedy
conferred hereby shall be exclusive of any other remedy referred to herein or
now or hereafter available at law, in equity, by statute or otherwise.
 

--------------------------------------------------------------------------------


 
ARTICLE III
 
MISCELLANEOUS
 
Section 3.1       Notices .  Any notice, demand, request, waiver or other
communication required or permitted to be given hereunder shall be in writing
and shall be effective (a) upon hand delivery or facsimile at the address or
number designated in the Purchase Agreement (if delivered on a business day
during normal business hours where such notice is to be received), or the first
business day following such delivery (if delivered other than on a business day
during normal business hours where such notice is to be received) or (b) on the
second business day following the date of mailing by express courier service,
fully prepaid, addressed to such address, or upon actual receipt of such
mailing, whichever shall first occur.  The Maker will give written notice to the
Holder at least ten (10) days prior to the date on which the Company takes a
record (x) with respect to any dividend or distribution upon the Common Stock,
(y) with respect to any pro rata subscription offer to holders of Common Stock
or (z) for determining rights to vote with respect to any Organic Change,
dissolution, liquidation or winding-up but in no event shall such notice be
provided to the Holder prior to such information being made known to the
public.  The Maker will also give written notice to the Holder at least ten (10)
days prior to the date on which any Organic Change, dissolution, liquidation or
winding-up will take place but in no event shall such notice be provided to the
Holder prior to such information being made known to the public. The Maker shall
promptly notify the Holder of any notices sent or received, or any actions taken
with respect to the Other Notes.


Section 3.2       Governing Law; Consent to Jurisdiction . The parties
acknowledge and agree that any claim, controversy, dispute or action relating in
any way to this agreement or the subject matter of this agreement shall be
governed solely by the laws of the State of New York, without regard to any
conflict of laws doctrines.  The parties irrevocably consent to being served
with legal process issued from the state and federal courts located in New York
and irrevocably consent to the exclusive personal jurisdiction of the federal
and state courts situated in the State of New York.  The parties irrevocably
waive any objections to the personal jurisdiction of these courts.  Said courts
shall have sole and exclusive jurisdiction over any and all claims,
controversies, disputes and actions which in any way relate to this agreement or
the subject matter of this agreement.  The parties also irrevocably waive any
objections that these courts constitute an oppressive, unfair, or inconvenient
forum and agree not to seek to change venue on these grounds or any other
grounds. Nothing in this Section 3.2 shall affect or limit any right to serve
process in any other manner permitted by law.
 
Section 3.3       Headings .  Article and section headings in this Note are
included herein for purposes of convenience of reference only and shall not
constitute a part of this Note for any other purpose.
 
Section 3.4       Remedies, Characterizations, Other Obligations, Breaches and
Injunctive Relief .  The remedies provided in this Note shall be cumulative and
in addition to all other remedies available under this Note, at law or in equity
(including, without limitation, a decree of specific performance and/or other
injunctive relief), no remedy contained herein shall be deemed a waiver of
compliance with the provisions giving rise to such remedy and nothing herein
shall limit a Holder’s right to pursue actual damages for any failure by the
Maker to comply with the terms of this Note.  Amounts set forth or provided for
herein with respect to payments shall be the amounts to be received by the
Holder hereof and shall not, except as expressly provided herein, be subject to
any other obligation of the Maker (or the performance thereof). The Maker
acknowledges that a breach by it of its obligations hereunder will cause
irreparable and material harm to the Holder and that the remedy at law for any
such breach may be inadequate. Therefore the Maker agrees that, in the event of
any such breach or threatened breach, the Holder shall be entitled, in addition
to all other available rights and remedies, at law or in equity, to seek and
obtain such equitable relief, including but not limited to an injunction
restraining any such breach or threatened breach, without the necessity of
showing economic loss and without any bond or other security being required.
 

--------------------------------------------------------------------------------


 
Section 3.5       Enforcement Expenses .  The Maker agree to pay all costs and
expenses of the Holder incurred as a result of enforcement of this Note,
including, without limitation, reasonable attorneys’ fees and expenses.
 
Section 3.6       Binding Effect.   The obligations of the Maker and the Holder
set forth herein shall be binding upon the successors and assigns of each such
party, whether or not such successors or assigns are permitted by the terms
hereof.
 
Section 3.7       Amendments .  This Note may not be modified or amended in any
manner except in writing executed by the Maker and the Holder.
 
Section 3.8       Compliance with Securities Laws.   The Holder of this Note
acknowledges that this Note is being acquired solely for the Holder’s own
account and not as a nominee for any other party, and for investment, and that
the Holder shall not offer, sell or otherwise dispose of this Note.  This Note
and any Note issued in substitution or replacement therefor shall be stamped or
imprinted with a legend in substantially the following form:
 
“THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT ”), OR APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD,
TRANSFERRED, OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR
RECEIPT BY THE COMPANY OF A WRITTEN OPINION OF COUNSEL IN FORM, SUBSTANCE AND
SCOPE REASONABLY SATISFACTORY TO THE COMPANY THAT THIS NOTE MAY BE SOLD,
TRANSFERRED,  OR OTHERWISE DISPOSED OF, UNDER AN EXEMPTION FROM REGISTRATION
UNDER THE ACT AND SUCH STATE SECURITIES LAWS.”


Section 3.9       Parties in Interest.   This Note shall be binding upon, inure
to the benefit of and be enforceable by the Maker, the Holder and their
respective successors and permitted assigns.
 
Section 3.10     Failure or Indulgence Not Waiver .  No failure or delay on the
part of the Holder in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privilege, nor shall any waiver by the Holder of
any such right or rights on any one occasion be deemed a waiver of the same
right or rights on any future occasion.
 
Section 3.11     Maker’s Waivers .
 
(a)       Except as otherwise specifically provided herein, the Maker and all
others that may become liable for all or any part of the obligations evidenced
by this Note, hereby waive presentment, demand, notice of nonpayment, protest
and all other demands’ and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, and do hereby consent to any number of
renewals of extensions of the time or payment hereof and agree that any such
renewals or extensions may be made without notice to any such persons and
without affecting their liability herein and do further consent to the release
of any person liable hereon, all without affecting the liability of the other
persons, firms or Maker liable for the payment of this Note, AND DO HEREBY WAIVE
TRIAL BY JURY.
 
(b)      THE MAKER ACKNOWLEDGES THAT THE TRANSACTION OF WHICH THIS NOTE IS A
PART IS A COMMERCIAL TRANSACTION, AND TO THE EXTENT ALLOWED BY APPLICABLE LAW,
HEREBY WAIVES ITS RIGHT TO NOTICE AND HEARING WITH RESPECT TO ANY PREJUDGMENT
REMEDY WHICH THE HOLDER OR ITS SUCCESSORS OR ASSIGNS MAY DESIRE TO USE.


[ remainder of page intentionally left blank ]



--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Maker has caused this Note to be duly executed as of the
Issuance Date set out above.


MEDPRO SAFETY PRODUCTS, INC..
   
By: 
    
 
Name:
 
Title:

 
 
 

--------------------------------------------------------------------------------

 
